Title: From George Washington to David Waterbury, 14 July 1781
From: Washington, George
To: Waterbury, David


                  sir
                     
                     Head Quarters 14th July 1781
                  
                  The Weather is so bad that the Troops will not march this Evennig as was proposed—you will therefore halt your Troops, takg the Position that was made out for you to cover the Dukes Left—where you will remain till further Orders.  I am &c.
                  
                     G.W.
                  
               